Order entered January 21, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00040-CV

                            IN RE NOEL ALONSO MEJIA, Relator

                  Original Proceeding from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F93-00369-VU

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s “Application for Writ of

Habeas Corpus for Documents, Records and Statements of Facts.” If relator wishes to obtain a

copy of the clerk’s record and the reporter’s record in cause no. 05-93-00462-CR, he may

forward a request for a copy of the record and payment of the ten cent per page copying fee to

the Clerk. The record in cause no. 05-93-00462-CR includes a total of 975 pages. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   DOUGLAS S. LANG
                                                               JUSTICE